Citation Nr: 1445764	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-08 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for a respiratory disorder, to include COPD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

A hearing was held on September 28, 2012, by means of video conferencing equipment with the appellant in Des Moines, Iowa the before undersigned, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1. The RO denied the Veteran's claim for breathing problems in July 1998 but the Veteran did not appeal or submit new and material evidence within one year of the issuance of the decision; therefore that decision became final.

2. New and material evidence has been received since the July 1998 rating decision.

3. The Veteran's COPD did not manifest during service and is not otherwise related to service.



CONCLUSIONS OF LAW

1. New and material evidence has been submitted and the claim for service connection for a respiratory disorder, to include COPD is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159 (2013). 

2. The criteria for service connection for a respiratory disorder, to include COPD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the notice letter provided to the Veteran in June 2007 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA outpatient treatment records, records from the Social Security Administration, and private treatment records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned.  The VA obtained an etiology opinion from a VA Compensation and Pension examiner in February 2010.  The examination report is adequate for rating purposes because the examiner reviewed the claims file and provided an etiology supported by rationale.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the The American Legion.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


II. New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996).

The RO denied service connection for a breathing disability in July 1998 because the Veteran did not have a current disability.  The Veteran did not appeal this decision or submit new and material evidence within one year of the issuance of the decision.  Therefore, the July 1998 rating decision is final.

Since July 1998, the Veteran has submitted VA treatment records showing a current chronic respiratory disability, COPD, which was diagnosed in 2007.  An opinion from a VA examiner regarding the etiology of COPD was obtained in February 2010.  Because the new evidence shows a diagnosis of COPD, the evidence is material to the Veteran's claim and his claim is reopened.


III. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In this case, the Veteran contends that his COPD is related to the upper respiratory conditions that were treated during service.  Service treatment records show that the Veteran's lungs were clinically normal at entrance to service.  During service he was treated on several occasions in 1974 for complaints of congestion, dyspnea, wheezing, non-productive cough, and productive cough.  See Service treatment records dated March 1974, May 1974, July 1974 and August 1974.  The August 1974 treatment records show that asthma should be ruled out; however asthma was not diagnosed during service.  The March 1976 separation examination shows a normal clinical evaluation of the lungs.  A respiratory problem was not indicated.

Subsequent to service, the Veteran was treated in October 1977 for pharyngitis.  See VA treatment records dated October 5, 1977.  X-rays of the chest were normal.  Follow-up appointments show a diagnosis of an upper respiratory infection (URI).  See VA treatment record dated October 25, 1977.  During a June 1978 VA Compensation and Pension examination, the Veteran reported breathing problems, possibly asthma by history.  The examiner noted that service treatment records indicate a suspicion of bronchial asthma but that no confirmatory diagnosis was made.  The accompanying chest x-ray report shows normal chest.

Private treatment records from Collins Memorial Hospital dated November 1978 show treatment of an URI with sinusitis.

A VA treatment record dated August 1980 shows that the Veteran reported smoking a half pack of cigarettes per day for the past six years.  From April through October 1985, the Veteran was treated at VA facilities for allergic rhinitis.  He was treated again for allergic rhinitis in January 1986.  In February 1986, the Veteran was treated for a chronic nasal problems secondary to smoking.  In January 1987, the Veteran was treated for another URI, probably viral.  In November 1992, the Veteran was treated for a viral URI.  In December 1992, the Veteran complained of increased cough with deep breaths.  X-rays were normal.  Another December 1992 VA treatment record shows a diagnosis of a viral URI.  

VA treatment records dated June 2003 show the Veteran reported smoking one and a half pack of cigarettes per day.  Records dated October and December 2003 show the Veteran was treated for acute bronchitis.  Treatment continued in March 2004.  In January 2007, he was treated for a URI with bronchitis.  In April 2007, the Veteran was diagnosed with COPD.  The Board observes that none of the VA or private treatment records showing complaints and treatment related to the respiratory system indicate that any of the conditions are due to or related to service.

In an August 2007 statement, the Veteran indicated that he was placed in a medical platoon for about a month and that at one point, he threatened suicide.  He stated that at times, he coughs so hard that he blacks out.

In February 2010, the VA obtained an etiology opinion from a VA Compensation and Pension examiner.  The examiner summarized the Veteran's history of treatment for respiratory problems during and since service.  The examiner observed that the Veteran had a history of shortness of breath related to a possible URI while on active duty.  Also noted was the mention of possible asthma and pulmonary function testing, but that no confirmatory diagnosis of asthma was made.  The examiner stated that this temporary respiratory condition appears to have fully resolved while he was on active duty in the fall of 1974.  The examiner also noted the history of severe COPD, smoking one to two packs per day from age 14 to present.  The examiner cited epidemiologic studies which indicate that cigarette smoking is overwhelmingly the most important risk factor for COPD and that continuous smokers were more likely than non-smokers to develop COPD over 25 years.  The examiner also stated that genetic influences may enhance an individual's susceptibility to the detrimental effects of cigarette smoke.  This proposal is supported by an observational study that found that bronchodilator responsiveness was increased among current or former smokers who had a first-degree relative with early-onset COPD, compared to current or former smokers who did not have such a relative.  After reviewing the evidence, the examiner opined that the Veteran's COPD is not related to his respiratory symptoms experienced while on active duty, finding that the Veteran's symptoms during service had fully resolved in the fall of 1974.  The examiner opined that it is more likely than not that the Veteran's COPD is directly related to the Veteran's 40 year history of smoking one to two packs of cigarettes per day.  

In his substantive appeal, the Veteran again stated that he was treated at Camp Pendleton in 1974 and that at one point, he coughed so hard that he quit breathing.

During his hearing before the undersigned in September 2012, the Veteran testified that he was placed in a medical platoon during service because of his coughing and breathing.  He reported that after being in that platoon for almost a month, he requested a transfer back to active duty.  He indicated that his records did not show his request to return to active duty but did show a request for discharge and a threat of suicide.  He testified that he was kept on light duty and kept in the barracks because of his bronchitis.  After service, he was treated for pneumonia in 1977 and stated that he has had problems since service.  He stated that he has seen a doctor almost every three months since 2003 for his breathing condition.  He also indicated that he has been on inhalers for some time and that he was diagnosed with COPD in 2007.  He indicated that since service, he had not been around chemicals or smoke while working.  He also reported that he has tried to stop smoking on a few occasions.

Importantly, the Veteran testified that while he was hospitalized for a broken left heel, doctors also gave him breathing treatments to try to clear his lungs.  The Board observes that treatment records from this period are of record.  However, the hospital treatment records do not show treatment for breathing problems.

After a careful review of the evidence, the Board finds that service connection for COPD is not warranted.  Clearly, there is no question that the Veteran has been diagnosed with COPD; therefore, the requirement of the existence of a current disability has been established.  Although there were complaints of breathing problems in service, there was no diagnosis of a chronic lung disorder and COPD was never found in service.  Moreover, the VA examiner unequivocally stated that the Veteran's treatment during service had nothing to do with the later development of the Veteran's current COPD.  In fact, the VA examiner opined that it was more likely that the COPD is related to the Veteran's history of smoking.  VA regulations are quite clear that, for those claims filed after June 9, 1998 (such as the Veteran's), a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  See 38 C.F.R. § 3.300(a) (2013).

The Board has considered the Veteran's lay statements alleging that his respiratory conditions treated during service led to or are otherwise related to his COPD.  However, respiratory disorders such as COPD are not capable of lay observation as medical expertise is required for diagnosis and to determine the etiology of respiratory disorders.  Simply, the Veteran does not have the medical expertise to provide a competent opinion regarding the manifestation and etiology of COPD.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Therefore, although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

As new and material evidence has been received, the claim of service connection for a respiratory disorder, to include COPD is reopened

Service connection for a respiratory disorder, to include COPD, is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


